Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2018/0364450 A1).

Regarding claim 1, Lee et al discloses a camera module comprising:
a lens base (Figs. 2 and 4, 1010 and para [0075]) defining a through hole (para [0075] lines 1-3) passing through the lens base (see Fig. 4, 1010);
a lens group (Fig. 3B, 1200 and para [0075]) mounted and received within the through hole (see Fig. 3B);
a switching mechanism (1100, para [0074]) comprising a switching base (1120, para [0076]), an optical path conversion member (1110), and a driving member (1130-1133, paras [0076]-[0080]);

the switching base (1120) defines a front aperture (see Fig. 4, apertures on 1120 accomodating 1130) and a rear aperture (see Fig. 4, aperture facing 1110) communicating with the light guide cavity, the rear aperture opposite to the front aperture (see Fig. 4, 1120);
the front aperture and the rear aperture communicate with the light guide cavity (see Fig. 4);
the optical path conversion member (1110) comprises a reflective surface (para [0074] 1110 is reflecting member);
the driving member is mounted within the light guide cavity (see Figs 4, 6 and 8), and drives the optical light conversion member to rotate to cause the reflective surface to reflect light entering through the front aperture or the rear aperture to the lens group (paras [0076]-[0079]).

Regarding claim 2, the camera module of claim 1, wherein:
the driving member (1130-1133) drives the optical light conversion member (1110) to rotate around a main optical axis of the lens group (paras [0075]-[0079], [0084]-[0088]).

Regarding claim 3, the camera module of claim 1, wherein:
the optical path conversion member (1110) is an isosceles right angle triangular prism comprising a light incident surface and a light output surface (see Fig. 4, 1110);
the light incident surface and the light output surface are respective tangent sides of the optical path conversion member, and the reflective surface is a hypotenuse side (Fig. 3A, 1123) of the optical path conversion member (1110);  
the light incident surface is positioned facing the front aperture or the rear aperture; the light output surface is positioned facing the lens group (see Figs. 3A and 4).

Regarding claim 4, the camera module of claim 1, wherein:
the optical path conversion member is a planar mirror (1110 is a planar, not curved).

Regarding claim 5, the camera module of claim 1, wherein:
the front aperture and the rear aperture are defined in respective opposite sides of the switching base (see Fig. 8).

Regarding claim 7, the camera module of claim 1, wherein:
the driving member is a rotating motor (paras [0105]-[0108] coils and magnets);
the driving member is mounted on a surface of the light guide cavity facing away from the lens base (see Fig. 3B);
a driving end of the driving member is coupled to the optical light conversion member (see Fig. 3B).

Regarding claim 8, the camera module of claim 1, wherein:
the lens group comprises a circuit board (Fig. 4, 1320 para [0067]), a photosensitive chip (1310) mounted on the circuit board (1320), and a mounting bracket (1300) mounted on the circuit board; the photosensitive chip is received within the mounting bracket; the lens base is mounted on the mounting bracket; and the switching base is mounted on a surface of the lens base facing away from the circuit board (see Figs. 3B and 4).

Regarding claim 9, the camera module of claim 8, further comprising a filter (1340 and para [0067]), wherein:


Regarding claim 10, Lee et al discloses a camera module comprising:
a lens base (Figs. 2 and 4, 1010 and para [0075]) defining a through hole (para [0075] lines 1-3) passing through the lens base (see Fig. 4, 1010);
a lens group (Fig. 3B, 1200 and para [0075]) mounted and received within the through hole (see Fig. 3B);
a switching mechanism (1100, para [0074]) comprising a switching base (1120, para [0076]), an optical path conversion member (1110), and a driving member (1130-1133, paras [0076]-[0080]);
wherein the switching base (1120) is mounted on the lens base (1010) and defines a light guide cavity communicating with the through hole (para [0076]);
the switching base (1120) defines a front aperture (see Fig. 4, apertures on 1120 accomodating 1130) and a rear aperture (see Fig. 4, aperture facing 1110) communicating with the light guide cavity, the rear aperture opposite to the front aperture (see Fig. 4, 1120);	
the front aperture and the rear aperture communicate with the light guide cavity (see Fig. 4);
the optical path conversion member (1110) comprises a reflective surface (para [0074] 1110 is reflecting member);
the driving member is mounted within the light guide cavity (see Figs 4, 6 and 8), and drives the optical light conversion member to rotate to cause the reflective surface to reflect light entering through the front aperture or the rear aperture to the lens group (paras [0076]-[0079]), and 
the reflective surface reflects light entering through the front aperture or the rear aperture (light enter through 1031 on Fig. 2) to the lens group (1200).


the lens group comprises a first lens, a second lens, and a third lens stacked in sequence and aligned with the photosensitive chip (Figs. 12 and 13).

Regarding claim 14, the camera module of claim 10, wherein:
the driving member (1130-1133) drives the optical light conversion member (1110) to rotate around a main optical axis of the lens group (paras [0075]-[0079], [0084]-[0088]).

Regarding claim 15, the camera module of claim 14, wherein:
the front aperture and the rear aperture are defined in respective opposite sides of the switching base (see Fig. 8).

Regarding claim 16, the camera module of claim 1, wherein:
the driving member is a rotating motor (paras [0105]-[0108] coils and magnets); 
the driving member is mounted on a surface of the light guide cavity facing away from the lens base (see Fig. 3B);
a driving end of the driving member is coupled to the optical light conversion member (see Fig. 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Suzuka (US 9,020,334 B1).
Lee et al discloses the claimed invention as set forth above except for the switching mechanism further comprises two protective glass plates respectively covering the front aperture and the rear aperture.  
Suzuka discloses the switching mechanism (Fig. 3) further comprising two protective glass plates (column 19, lines 25-38) covering the front aperture (L1) and the rear aperture (L2).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to user the protective glass plates to cover the front aperture and the rear aperture for the purpose of preventing any foreign materials to adhere to the reflecting surfaces.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Seo (US 2010/0026878 A1).
Regarding claim 11, Lee et al discloses the claimed invention as set forth above except for wherein the circuit board comprises a first hard board portion, a second hard board portion, and a soft board portion; the soft board portion is coupled between the first hard board portion and the second hard board portion; and the photosensitive chip is mounted to the first hard board portion.
Seo discloses a soft board portion (para [0048]).


Regarding claim 12, the camera module of claim 11, wherein:
the photosensitive chip is a complementary metal-oxide semiconductor (CMOS) chip or a charge coupled device (CCD) chip (para [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






4/5/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872